DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of linking non-reporting and reporting household. The claimed invention is directed to an abstract idea without significantly more. 

Step 2A Prong 1

The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitation of linking non-reporting and reporting households, assigning a value to the information, and cause the processing system to perform a function which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processing system,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processing system” language, the claim encompasses a user manually inferring a connection between the households and applying that data to features within the system. The mere nominal recitation of a generic processing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for inferring household data to manipulate a telecommunications services which is a method of managing interactions between people. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.

Step 2A Prong 2


Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a processing system, a telecommunications network, a computer readable medium, a processor, hardware, a virtual machine, servers.  The additional elements are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.

Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed inferred information about the households.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. 

Thus the claims recites an abstract idea directed to a mental process (i.e. inferring information in order to perform a function. Using a computer obtaining, assigning, linking, selecting, and reconfiguring the data resulting from this kind of method of organizing human activity applied to a mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. The claim is ineligible. 	

The dependent claims recite elements that narrow the metes and bounds of the abstract idea.  Specifically, the dependent claims do not remedy the deficiencies of the independent claims. The depending claims further narrow the abstract idea described above and do not introduce any additional elements. The dependent claims do not integrate the abstract idea into a practical application and do not provide significantly more. 

Claims 2-5, 10, 17, 18 recite limitations which further limit the claimed analysis of data by assigning and defining household data.

Claims 6-9 recite limitations which further limit the claimed analysis of data by defining feature set data.

Claims 11-13 recite limitations which further defining the additional resources. 

Claim 14 recite limitations which further defining the service. 

Claims 15, 16 recite limitations which further defining the communication within the household. 

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more.

Therefore based on the above analysis as conducted based on MPEP 2106 from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, does not provide significantly more, and does not provide an inventive concept, therefore the claims are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10929862 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are more narrow in scope and contain further limitations not claimed by the current application. The instant application does not include the cited additional resource or at least one existing resource comprising. The current application is broader then the patented application. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al. (US 20140059579 A1) in view of Conkwright et al. (US 7383243 B2). 

Regarding claim 1, Vinson teaches 
obtaining, by a processing system including at least one processor, a feature set for segmenting a plurality of households comprising subscribers of a telecommunication network into a plurality of segments, wherein the plurality of households comprises a plurality of reporting households and a plurality of non- reporting households, wherein the plurality of reporting households comprises households of the plurality of households for which an information value regarding at least one feature of interest is available to the processing system, and wherein the plurality of non-reporting households comprises households of the plurality of households for which an information value regarding the at least one feature of interest is not available to the processing system (Fig. 12-18, ¶ 36-37, Ideally, individual per-market data would be available for each household in each market. Unfortunately, technical, contractual, and organizational limitations often prevent making such data available to a processing center 107. Various of the disclosed embodiments must then infer a per-market distribution of network subscriptions. Accordingly, as used herein, a "non-reporting HH" refers to a household from which there is no tune data readily available. Some embodiments estimate the viewing data from the non-reporting HHs (and/or the viewing from non-reporting STBs within reporting HHs, which is referred to herein as "horizontal projection"). Some embodiments then use the tune-level data to calculate viewing hours, average audience, rating, share, and other metrics. In addition, the reporting HHs can be fundamentally different in their viewing behavior from the non-reporting HHs. For example, in some cases data will not be available from OTA HHs, and yet those HHs are different from cable/DBS/IPTV HHs in the number of channels available to them. Therefore, in some embodiments a projection system will account for behavioral differences between reporting and non-reporting HHs. In some embodiments, the system and method disclosed herein can take measures to account for these differences. ¶ 59-65); 
linking, by the processing system, each non-reporting household of the plurality of non-reporting households in a segment to a reporting household in the segment, wherein the linking comprises, for each non-reporting household in the segment (Fig. 12-18, ¶ 59-65, FIG. 12 depicts a generalized perspective of viewership projection as implemented in some embodiments. The reported data 1205 may include some information for each reporting household in the different strata (e.g., cable, IPTV, OTA, Satellite, etc.). However, each stratum may contain a plurality of non-reporting households, or households for which data is not yet available. Accordingly, the system may project data based, in part, upon the reporting households to produce projected viewing data 1210. ¶ 72, 73);  

and assigning an information value for the at least one feature of interest from the reporting household to the non-reporting household (¶ 71, In addition, in some embodiments, because OTA households can watch only the handful of broadcast channels, reported viewing for those channels receives more effective weight when OTA viewing is projected. For example, the system can assign all reported viewing hours on non-broadcast networks to the broadcast networks. ¶ 36, Ideally, individual per-market data would be available for each household in each market. Unfortunately, technical, contractual, and organizational limitations often prevent making such data available to a processing center 107. Various of the disclosed embodiments must then infer a per-market distribution of network subscriptions. Accordingly, as used herein, a "non-reporting HH" refers to a household from which there is no tune data readily available. Some embodiments estimate the viewing data from the non-reporting HHs (and/or the viewing from non-reporting STBs within reporting HHs, which is referred to herein as "horizontal projection"). Some embodiments then use the tune-level data to calculate viewing hours, average audience, rating, share, and other metrics. ¶ 49-50);

and reconfiguring, by the processing system, the telecommunication network in accordance with information values for the at least one feature of interest for the plurality of households (Fig. 12-18, ¶ 45, In some embodiments, the data imported at block 401 can include tune data repositories 402a, a master schedule database 402b depicting content display times, DVR Activity Repositories 402c including DVR viewing data, Subscriber Repositories 402d including HH and/or individual subscriber information, and Demographic Repositories 402e including information regarding populations located in respective markets. Additional or fewer repositories may be included in some embodiments depicting different data. ¶ 75-85).   2018-0015 

Vinson does not specifically teach linking reporting household non-reporting household. However, Conkwright teaches 

assigning, by the processing system, households of the plurality of households to segments of the plurality of segments, wherein each segment is associated with a set of information values for features of the feature set, and wherein for each segment, households assigned to a respective segment have information values that are the same for each of the features of the feature set (col. 6, line 11-col. 7, line 6, With established data mining and data comparison methods in place, another step is to extrapolate any calculations to the rest of the country. Through the data-collection methods described above, present invention can track viewing behaviors, demographic characteristics, and preferences associated with a geographically based group of people. If this same demographic information is obtained for the country as a whole, the present invention can use the data stored therein to extrapolate out its results to any region of the country, or to the country as a whole. The present invention includes, but is not limited to, the development of an extrapolation system, which itself involves the use of mined trends and will evolve and improve over time. For example, "white males age 70-80" in the non-sample population may be considered to have more similarities with all persons age 70-80 in the sample than with whites alone due to a dominance of the age factor in whites. Due to characteristics particular to a given geographic location, such as, but not limited to, such a location including a resort community, or a local sports team in a playoff game, some factors, such as age, race, and gender, or even entire geographic regions, may be ignored in extrapolation procedures. col. 10, lines 25-36, col. 2, lines 59-65);  

linking, by the processing system, each non-reporting household of the plurality of non-reporting households in a segment to a reporting household in the segment, wherein the linking comprises, for each non-reporting household in the segment (col. 6, line 11-col. 7, line 6, While some in the prior art have attempted to provide statistics similar to those available through the present invention, none have done so at confidence levels approaching those provided by the present invention. In addition, the present invention improves over the prior art by allowing the extrapolation of very specific cases, even when no data exists for that specific case. For example, if no Single Asian Males, 23-24 years old, with partial custody of 1 child, one previous marriage, with a B.S. in Chemistry, working as an assistant in a Chemical Laboratory, having an income between $24,000-$27,000 per year, and living in a specific zip code in Miami, Fla. were in the sample, the present invention could still calculate an anticipated behavior based upon combinations of subsets of these characteristics and their observed influences. col. 10, lines 25-36, col. 2, lines 59-65);  
selecting the reporting household in the segment to be linked to the non-reporting household, the reporting household is then made unavailable for selection to link to another non-reporting household in the segment until all reporting households in the segment have been selected to link to a respective non-reporting household in the segment (col. 17, lines 15-40, An IDM can be implemented in different manners, depending on the set of demographic characterizations. For example, if a particular query involves only one category, such as age, then demographic characterizations can be defined across the whole set of age-intervals (0-10, 11-20, 21-30, . . . , 101-110, 111+, for example). In this case, a set of twelve age-intervals forms a complete (all individuals fall into at least one interval), orthogonal (an individual falls into no more than one interval) set of characterizations. A resulting p.sub.ki matrix will then be a matrix of size N.sub.zip.times.12, where N.sub.zip is the number of zip codes used in the calculation. Equation 2 can then be solved for twelve values of v.sub.i, v.sub.1 through v.sub.12. (91) Alternatively, if a query involves only one particular age-interval, such as ages 11 to 20, a set of demographic characterizations with only two elements can be used, one set containing people between 11 and 20, and one containing all others. The resulting set is also complete and orthogonal, and can be represented in a p.sub.ki matrix. In this case, the p.sub.ki matrix is N.sub.zip.times.2, and Equation 2 can be solved for two values of v.sub.i, v.sub.1 (the number of people in the age range 11 to 20 who are watching), and v.sub.2 (the number of people of all other ages who are watching). col. 6, line 11-col. 7, line 6, col. 10, lines 25-36, col. 2, lines 59-65);  
and assigning an information value for the at least one feature of interest from the reporting household to the non-reporting household (Fig. 12-18, col. 6, line 11-col. 7, line 6, While some in the prior art have attempted to provide statistics similar to those available through the present invention, none have done so at confidence levels approaching those provided by the present invention. In addition, the present invention improves over the prior art by allowing the extrapolation of very specific cases, even when no data exists for that specific case. For example, if no Single Asian Males, 23-24 years old, with partial custody of 1 child, one previous marriage, with a B.S. in Chemistry, working as an assistant in a Chemical Laboratory, having an income between $24,000-$27,000 per year, and living in a specific zip code in Miami, Fla. were in the sample, the present invention could still calculate an anticipated behavior based upon combinations of subsets of these characteristics and their observed influences col. 18, lines 38-57);
and reconfiguring, by the processing system, the telecommunication network in accordance with information values for the at least one feature of interest for the plurality of households (col. 12, lines 5-26, By way of example, without intending to limit the present invention, Internet Database 1113 can be configured to provide dedicated access to a time-limited amount of viewership data. A web-based application (Block 1117) can then provide customers with access to data in Internet Database 1113, and can also analyze and report on such data. Web servers (Blocks 1121 through 1123) can provide a front-end query system for customizing such analyses and viewing reports. In a preferred embodiment, fields and data made available through Internet Database 1113 will also be structured to ensure that queries complete in a reasonable period and that impact on other users is controlled.).    

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform linking reporting household non-reporting household, as taught/suggested by Conkwright. This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to data communications management. One of ordinary skill in the art would have recognized that applying the known technique of Conkwright would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Conkwright to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such linking features into similar systems. Further, applying linking reporting household non-reporting household would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to make an educated extrapolation of the data.  

Regarding claim 6, Vinson teaches wherein the feature set comprises demographic features (¶ 38, 40, 45).

Regarding claim 7, Vinson teaches wherein the feature set comprises television service features (¶ 35, 53, 61, 65, 70). 

Regarding claim 9, Vinson teaches wherein the feature set comprises internet service features (¶ 21, 61, Fig. 17). 

Regarding claim 18, Vinson teaches a reporting household but does not teach a change in information. 

However, Conkwright teaches detecting a change in the information value for the at least one feature of interest for a reporting household of the plurality of households; and propagating the change in the information value for the at least one feature of interest to any non-reporting household that is linked to the reporting household for which the change in the information value is detected (col. 5, lines 44-59, col. 7, lines 32-44, col. 14, lines 38-44, col. 19, lines 9-16, col. 29, line 60- col. 30, line 25)  

 It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform a change in information, as taught/suggested by Conkwright. This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to data communications management. One of ordinary skill in the art would have recognized that applying the known technique of Conkwright would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Conkwright to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such linking features into similar systems. Further, applying a change in information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to have more up to data and accurate information. 

Regarding claim 19, Vinson teaches 
A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations (¶ 26, 35, 38, 41, 42, 94, 96-106, 112); 

obtaining a feature set for segmenting a plurality of households comprising subscribers of a telecommunication network into a plurality of segments, wherein the plurality of households comprises a plurality of reporting households and a plurality of non-reporting households, wherein the plurality of reporting households comprises households of the plurality of households for which an information value regarding at least one feature of interest is available to the processing system, and wherein the plurality of non-reporting households comprises households of the plurality of households for which an information value regarding the at least one feature of interest is not available to the processing system (Fig. 12-18, ¶ 59-65); 

assigning households of the plurality of households to segments of the plurality of segments, wherein each segment is associated with a set of information values for features of the feature set, and wherein for each segment, households assigned to a respective segment have information values that are the same for each of the features of the feature set (Fig. 12-18, ¶ 59-65, 72, 73);  

linking each non-reporting household of the plurality of non-reporting households in a segment to a reporting household in the segment, wherein the linking comprises, for each non-reporting household in the segment (Fig. 12-18, ¶ 59-65, 72, 73);  

and assigning an information value for the at least one feature of interest from the reporting household to the non-reporting household (¶ 50);

and reconfiguring, by the processing system, the telecommunication network in accordance with information values for the at least one feature of interest for the plurality of households (Fig. 12-18, ¶ 75-85).   2018-0015 

Vinson does not specifically teach linking reporting household non-reporting household. However, Conkwright teaches 
assigning households of the plurality of households to segments of the plurality of segments, wherein each segment is associated with a set of information values for features of the feature set, and wherein for each segment, households assigned to a respective segment have information values that are the same for each of the features of the feature set (Fig. 12-18, ¶ 59-65, 72, 73);  
linking each non-reporting household of the plurality of non-reporting households in a segment to a reporting household in the segment, wherein the linking comprises, for each non-reporting household in the segment (col. 6, line 11-col. 7, line 6, col. 10, lines 25-36, col. 2, lines 59-65);  
selecting the reporting household in the segment to be linked to the non-reporting household, the reporting household is then made unavailable for selection to link to another non-reporting household in the segment until all reporting households in the segment have been selected to link to a respective non-reporting household in the segment (col. 6, line 11-col. 7, line 6, col. 10, lines 25-36, col. 2, lines 59-65);  
and assigning an information value for the at least one feature of interest from the reporting household to the non-reporting household (Fig. 12-18, col. 18, lines 38-57);
and reconfiguring, by the processing system, the telecommunication network in accordance with information values for the at least one feature of interest for the plurality of households (col. 12, lines 5-26).    


It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform linking reporting household non-reporting household, as taught/suggested by Conkwright. This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to data communications management. One of ordinary skill in the art would have recognized that applying the known technique of Conkwright would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Conkwright to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such linking features into similar systems. Further, applying linking reporting household non-reporting household would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to make an educated extrapolation of the data.  

Regarding claim 20, Vinson teaches 

a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations (¶ 26, 35, 38, 41, 42, 94, 96-106, 112);

obtaining a feature set for segmenting a plurality of households comprising subscribers of a telecommunication network into a plurality of segments, wherein the plurality of households comprises a plurality of reporting households and a plurality of non- reporting households, wherein the plurality of reporting households comprises households of the plurality of households for which an information value regarding at least one feature of interest is available to the processing system, and wherein the plurality of non-reporting households comprises households of the plurality of households for which an information value regarding the at least one feature of interest is not available to the processing system (Fig. 12-18, ¶ 59-65); 

assigning households of the plurality of households to segments of the plurality of segments, wherein each segment is associated with a set of information values for features of the feature set, and wherein for each segment, households assigned to a respective segment have information values that are the same for each of the features of the feature set (Fig. 12-18, ¶ 59-65, 72, 73);  

linking each non-reporting household of the plurality of non-reporting households in a segment to a reporting household in the segment, wherein the linking comprises, for each non-reporting household in the segment (Fig. 12-18, ¶ 59-65, 72, 73);  

and assigning an information value for the at least one feature of interest from the reporting household to the non-reporting household (¶ 50);

and reconfiguring the telecommunication network in accordance with information values for the at least one feature of interest for the plurality of households (Fig. 12-18, ¶ 75-85).   2018-0015 

Vinson does not specifically teach linking reporting household non-reporting household. However, Conkwright teaches 

assigning households of the plurality of households to segments of the plurality of segments, wherein each segment is associated with a set of information values for features of the feature set, and wherein for each segment, households assigned to a respective segment have information values that are the same for each of the features of the feature set (col. 6, line 11-col. 7, line 6, col. 10, lines 25-36, col. 2, lines 59-65);  

linking each non-reporting household of the plurality of non-reporting households in a segment to a reporting household in the segment, wherein the linking comprises, for each non-reporting household in the segment (col. 6, line 11-col. 7, line 6, col. 10, lines 25-36, col. 2, lines 59-65);  
selecting the reporting household in the segment to be linked to the non-reporting household, the reporting household is then made unavailable for selection to link to another non-reporting household in the segment until all reporting households in the segment have been selected to link to a respective non-reporting household in the segment (col. 6, line 11-col. 7, line 6, col. 10, lines 25-36, col. 2, lines 59-65);  
and assigning an information value for the at least one feature of interest from the reporting household to the non-reporting household (Fig. 12-18, col. 18, lines 38-57);
and reconfiguring the telecommunication network in accordance with information values for the at least one feature of interest for the plurality of households (col. 12, lines 5-26).    

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform linking reporting household non-reporting household, as taught/suggested by Conkwright. This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to data communications management. One of ordinary skill in the art would have recognized that applying the known technique of Conkwright would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Conkwright to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such linking features into similar systems. Further, applying linking reporting household non-reporting household would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to make an educated extrapolation of the data.  

Claims 2-5, 15, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al. (US 20140059579 A1) in view of Conkwright et al. (US 7383243 B2) in further view of Vinson et al. (US 20190116392 A1) in the future referred to as Vinson ’19. 

Regarding claim 2, Vinson teaches reporting households but does not specifically teach removing an information value. 

However, Vinson ’19 teaches wherein the assigning the households of the plurality of households to the segments of the plurality of segments comprises: determining whether there is at least one reporting household in a segment of the plurality of segments (¶ 25, 44, 45); 

and when there is not at least one reporting household in the segment, removing at least one information value of the set of information values associated with the segment (¶ 25, 44, 45, Fig. 3).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform when there is not at least one reporting household in the segment, removing at least one information value of the set of information values associated with the segment, as taught/suggested by Vinson ’19 This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to determining program viewership. One of ordinary skill in the art would have recognized that applying the known technique of Vinson ’19 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Vinson ’19 to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such removing features into similar systems. Further, applying when there is not at least one reporting household in the segment, removing at least one information value of the set of information values associated with the segment would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the data to be more accurate. 

Regarding claim 3, Vinson teaches reporting households but does not specifically teach removing an information value. 

However, Vinson ’19 teaches wherein the removing the at least one information value comprises removing information values for a number of features of the features of the feature set until at least one reporting household is in the segment (¶ 25, 44, 45, 50, 51, Fig. 3-6).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform wherein the removing the at least one information value comprises removing information values for a number of features of the features of the feature set until at least one reporting household is in the segment, as taught/suggested by Vinson ’19 This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to determining program viewership. One of ordinary skill in the art would have recognized that applying the known technique of Vinson ’19 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Vinson ’19 to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such removing features into similar systems. Further, applying wherein the removing the at least one information value comprises removing information values for a number of features of the features of the feature set until at least one reporting household is in the segment would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the data to be more accurate. 

Regarding claim 4, Vinson teaches reporting households but does not specifically teach removing an information value. 

However, Vinson ’19 teaches wherein the feature set is obtained with the features of the feature set in an order of priority, wherein the removing the information values for the number of features comprises removing the information values for the number of features according to the order of priority (¶ 25, 44, 45, 50, 51, Fig. 3-6).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform wherein the feature set is obtained with the features of the feature set in an order of priority, wherein the removing the information values for the number of features comprises removing the information values for the number of features according to the order of priority, as taught/suggested by Vinson ’19 This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to determining program viewership. One of ordinary skill in the art would have recognized that applying the known technique of Vinson ’19 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Vinson ’19 to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such removing features into similar systems. Further, applying wherein the feature set is obtained with the features of the feature set in an order of priority, wherein the removing the information values for the number of features comprises removing the information values for the number of features according to the order of priority would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the data to be more accurate. 

Regarding claim 5, Vinson teaches reporting households but does not specifically teach removing an information value. 

However, Vinson ’19 teaches wherein one or more of the information values are removed on a per stage basis of a plurality of stages, and wherein the removing is stopped at a particular stage of the plurality of stages when at least one reporting household is in the segment (¶ 25, 44, 45, 50, 51, Fig. 3-6).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform wherein one or more of the information values are removed on a per stage basis of a plurality of stages, and wherein the removing is stopped at a particular stage of the plurality of stages when at least one reporting household is in the segment, as taught/suggested by Vinson ’19 This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to determining program viewership. One of ordinary skill in the art would have recognized that applying the known technique of Vinson ’19 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Vinson ’19 to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such removing features into similar systems. Further, applying wherein one or more of the information values are removed on a per stage basis of a plurality of stages, and wherein the removing is stopped at a particular stage of the plurality of stages when at least one reporting household is in the segment would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the data associations to be more accurate. 

Regarding claim 15, Vinson teaches reporting households but does not specifically teach automated communication. 

However, Vinson ’19 teaches performing an automated communication action in accordance with the information values for the at least one feature of interest for households of the plurality of households in at least one segment of the plurality of segments (¶ 29, 52-57).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform performing an automated communication action in accordance with the information values for the at least one feature of interest for households of the plurality of households in at least one segment of the plurality of segments, as taught/suggested by Vinson ’19 This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to determining program viewership. One of ordinary skill in the art would have recognized that applying the known technique of Vinson ’19 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Vinson ’19 to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such automated communication features into similar systems. Further, applying performing an automated communication action in accordance with the information values for the at least one feature of interest for households of the plurality of households in at least one segment of the plurality of segments would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a more accurate advertisement for a user. 

Regarding claim 16, Vinson teaches reporting households but does not specifically teach automated communication. 

However, Vinson ’19 teaches wherein the automated communication action comprises: activating a marketing automation platform to direct automated communications to one or more devices of one or more of the plurality of households in the at least one segment of the plurality of segments (¶ 29, 52-57).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform performing an automated communication action in accordance with the information values for the at least one feature of interest for households of the plurality of households in at least one segment of the plurality of segments, as taught/suggested by Vinson ’19 This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to determining program viewership. One of ordinary skill in the art would have recognized that applying the known technique of Vinson ’19 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Vinson ’19 to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such automated communication features into similar systems. Further, applying performing an automated communication action in accordance with the information values for the at least one feature of interest for households of the plurality of households in at least one segment of the plurality of segments would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a more accurate advertisement for a user. 

Claims 8, 10, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al. (US 20140059579 A1) in view of Conkwright et al. (US 7383243 B2) in further view of Laliberte (US 20190182734 A1). 

Regarding claim 8, Vinson teaches telecommunication features but does not specifically teach telephone service features. 

However, Laliberte teaches wherein the feature set comprises telephone service features (¶ 74, 81, 84, 94, 97, 99, 100, 109, 148-151, 180, 203, 233, Fig. 2-20).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform identifying a utilization trend, as taught/suggested by Laliberte. This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to data communications management. One of ordinary skill in the art would have recognized that applying the known technique of Laliberte would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Laliberte to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such identifying a utilization trend features into similar systems. Further, applying identifying a utilization trend would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to provide quality service to the user.

Regarding claim 10, Vinson teaches reporting households but does not specifically teach identifying a utilization trend. 

However, Laliberte teaches wherein the reconfiguring the telecommunication network in accordance with the information values for the at least one feature of interest for the plurality of households comprises: identifying a utilization trend in the telecommunication network comprising an increased usage or a decreased usage of at least one service provided by the telecommunication network (¶ 98, 126, 129, 202); 

and allocating at least one additional resource of the telecommunication network to the at least one service or removing at least one existing resource of the telecommunication network that is allocated to the at least one service in accordance with the utilization trend (¶ 98, 126, 129, 140, 202).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform identifying a utilization trend, as taught/suggested by Laliberte. This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to data communications management. One of ordinary skill in the art would have recognized that applying the known technique of Laliberte would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Laliberte to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such identifying a utilization trend features into similar systems. Further, applying identifying a utilization trend would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the system to provide quality service to the user. 

Regarding claim 11, Vinson teaches a hardware computing resource; or a non-hardware resource that is provided via at least one hardware computing resource (¶ 2, 35, 102). Also taught by Conkwright and Laliberte.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al. (US 20140059579 A1) in view of Conkwright et al. (US 7383243 B2) in further view of Laliberte (US 20190182734 A1) in further view of Fix et al. (US 9967364 B2).

Regarding claim 12, Vinson teaches additional resources but does not specifically teach a virtual machine or a container hosted on a network function virtualization infrastructure.  

However, Fix teaches wherein the at least one additional resource or the at least one existing resource comprises: a virtual machine or a container hosted on a network function virtualization infrastructure (col. 7, lines 14-47).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform a virtual machine or a container hosted on a network function virtualization infrastructure, as taught/suggested by Fix. This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to data communications management. One of ordinary skill in the art would have recognized that applying the known technique of Fix would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fix to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such virtual features into similar systems. Further, a virtual machine or a container hosted on a network function virtualization infrastructure would have been recognized by those of ordinary skill in the art as resulting in an improved system that would include maintenance, application provisioning, availability and convenient recovery.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al. (US 20140059579 A1) in view of Conkwright et al. (US 7383243 B2) in further view of Laliberte (US 20190182734 A1) in further view of Fix et al. (US 9967364 B2) in further view of Hasek et al. (US 9049346 B2).

Regarding claim 13, Vinson teaches additional resources but does not specifically teach bandwidth allocation as claimed.  

However, Hasek teaches wherein the at least one additional resource comprises a bandwidth allocation on at least one network link in the telecommunication network (col. 11, lines 25-45, col. 12, lines 15- col. 13, line 10, col. 18, lines 12-35, col. 19, lines 40-56, col. 25, lines 15-50).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform wherein the at least one additional resource comprises a bandwidth allocation on at least one network link in the telecommunication network, as taught/suggested by Hasek. This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to data communications management. One of ordinary skill in the art would have recognized that applying the known technique of Hasek would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hasek to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such virtual features into similar systems. Further, a virtual machine or a container hosted on a network function virtualization infrastructure would have been recognized by those of ordinary skill in the art as resulting in an improved system that would enhance the experience of s user by allowing them to upload and/or download content, such as photos and videos and increased data transfer capability.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al. (US 20140059579 A1) in view of Conkwright et al. (US 7383243 B2) in further view of Laliberte (US 20190182734 A1) in further view of Daily et al. (US 20180014082 A1). 

Regarding claim 14, Vinson teaches additional resources but does not specifically teach an edge server.  

However, Daily teaches wherein when the at least one service comprises a television service, and when the utilization trend comprises an increased viewership of a video program beyond a threshold viewership, the at least one additional resource that is allocated to the at least one service comprises storing at least one additional copy of the video program at an edge server of the telecommunication network (¶ 259, 308).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform an edge server, as taught/suggested by Daily. This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to protocol for the transmission of video and audio data. One of ordinary skill in the art would have recognized that applying the known technique of Daily would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Daily to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such edge server features into similar systems. Further, an edge server would have been recognized by those of ordinary skill in the art as resulting in an improved system that would increase network performance by reducing latency.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al. (US 20140059579 A1) in view of Conkwright et al. (US 7383243 B2) in further view of Kokernak (US 20080059288 A1). 

Regarding claim 17, Vinson teaches non-reporting household but does not specifically teach that they have opted out.
However, Kokernak teaches wherein the plurality of non-reporting households comprises households of the plurality of households that are opted-out of recordation of information values for the at least one feature of interest (¶ 40, 47, 35, 26).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Vinson to include/perform an wherein the plurality of non-reporting households comprises households of the plurality of households that are opted-out of recordation of information values for the at least one feature of interest, as taught/suggested by Kokernak. This known technique is applicable to the system of Vinson as they both share characteristics and capabilities, namely, they are directed to information and response tracking. One of ordinary skill in the art would have recognized that applying the known technique of Kokernak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kokernak to the teachings of Vinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such opting out features into similar systems. Further, wherein the plurality of non-reporting households comprises households of the plurality of households that are opted-out of recordation of information values for the at least one feature of interest would have been recognized by those of ordinary skill in the art as resulting in an improved system that would give the user the control over their information. 

Other pertinent prior art includes Vinson et al. (US 20190116392 A1) which discloses methods for determining program viewership, and more particularly to systems and methods for determining the demographics of viewers of programs using deterministic household assignment. Del Beccaro et al. (US 20070283388 A1) which discloses facilitating the scheduling of ads across multiple services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683